                                           Case 3:20-cv-00583-LRH-CLB Document 1 Filed 10/14/20 Page 1 of 12




                                 1 WILLIAM J. GEDDES
                                     Nevada Bar No. 6984
                                 2 KRISTEN R. GEDDES
                                     Nevada Bar No. 9027
                                 3 THE GEDDES LAW FIRM, P.C.
                                     1575 Delucchi Lane, Suite 206
                                 4 Reno, Nevada 89502
                                   Phone: (775) 853-9455
                                 5 Fax: (775) 299-5337
                                   Email: Will@TheGeddesLawFirm.com
                                 6 Email: Kristen@TheGeddesLawFirm.com
                                   Attorneys for Plaintiff Michelle McCann
                                 7
                                                              UNITED STATES DISTRICT COURT
                                 8
                                                                     DISTRICT OF NEVADA
                                 9
                                     MICHELLE McCANN, an individual,                  CASE NO: 3:20-cv-583
                                10
                                                                  Plaintiff,
                                11
                                     vs.                                                             COMPLAINT
                                12
1575 Delucchi Lane, Suite 206




                                     CINDERLITE TRUCKING CORPORATION,                               JURY DEMAND
 The Geddes Law Firm, P.C.




                                13 a domestic corporation.
    Phone 775-853-9455
       Reno, NV 89502




                                14                                Defendant.
                                15
                                16
                                17           COMES NOW Plaintiff MICHELLE McCANN, by and through her counsel, William J.

                                18 Geddes, Esq. and Kristen R. Geddes, Esq. of THE GEDDES LAW FIRM, P.C., and hereby complains
                                19 of Defendant CINDERLITE TRUCKING CORPORATION as follows.
                                20                                                    I.

                                21                                      STATEMENT OF THE CASE

                                22           This is an employment discrimination case arising under Title VII of the Civil Rights Act of

                                23 1964 and Nevada state law. McCANN alleges herein that Defendant subjected McCANN to sexual
                                24 harassment that created a hostile work environment and retaliated against her when she complained
                                25 about the harassment. McCANN seeks monetary, equitable, and injunctive relief.
                                26                                                    II.

                                27                                      JUISDICTION AND VENUE

                                28           1.     The federal claims of this case are maintained pursuant to 28 U.S.C. § 1331.      In


                                                                                  1
                                        Case 3:20-cv-00583-LRH-CLB Document 1 Filed 10/14/20 Page 2 of 12




                                 1 particular, this case asserts claims, actionable under Title VII of the Civil Rights Act of 1964, as
                                 2 amended, 42 U.S.C. § 2000e-3 et seq. This Court has supplemental jurisdiction over the state-law
                                 3 claims pursuant to 28 U.S.C. § 1367(a).
                                 4          2.     Venue is proper in the U.S. District Court situated in Reno, Nevada, under Local Rule
                                 5 IA 1-6 and 28 U.S.C. § 1391(b) because this Court is located in the “unofficial Northern Division,”
                                 6 embracing the City of Carson, Nevada, and because:
                                 7                 (a)     Venue is proper in a judicial district in which a substantial part of the events or
                                 8 omissions giving rise to the claims of the case occurred, or where any defendant resides; and,
                                 9                 (b)     The unlawful employment practices were committed in Carson City, Nevada.
                                10                                                     III.
                                11                                                 PARTIES
                                12          3.     At all relevant times herein, Plaintiff MICHELLE McCANN (“McCANN”) was a
1575 Delucchi Lane, Suite 206
 The Geddes Law Firm, P.C.




                                13 citizen of the state of Nevada, residing in Carson City, Nevada, and she was employed by Defendant
    Phone 775-853-9455
       Reno, NV 89502




                                14 CINDERLITE TRUCKING COPORATION.
                                15          4.     At all relevant times herein, Defendant CINDERLITE TRUCKING COPORATION
                                16 (“CINDERLITE”) was a domestic corporation doing business in Carson City, Nevada, as a supplier of
                                17 landscape materials such as sand, gravel, topsoil, bark, boulders and decorative rock, and was
                                18 Plaintiff’s employer, pursuant to Title VII of the Civil Rights act of 1964 (as amended),
                                19 42 U.S.C. § 2000, et seq.
                                20                                                     IV.
                                21                       GENERAL ALLEGATIONS COMMON TO ALL CLAIMS
                                22          5.     McCANN was hired by Defendant CINDERLITE and began work on or around August
                                23 14, 2019.
                                24          6.     McCANN’s job consisted of working in two areas of Defendant CINDERLITE’s
                                25 operations: first, McCann worked as a scale operator in the scale house on Wednesdays and Thursdays
                                26 and ½ day every other Saturday from 7:00 a.m. to 3:30 p.m., where she weighed third-parties’
                                27 landscape materials for invoicing. Second, McCann worked Mondays, Thursdays and Fridays
                                28 from 8:00 a.m. to 5:00 p.m. in the office answering phones, filing and assisting customers.


                                                                                   2
                                        Case 3:20-cv-00583-LRH-CLB Document 1 Filed 10/14/20 Page 3 of 12




                                 1          7.     On or about McCANN’s second or third day of work, another Defendant CINDERLITE
                                 2 employee – a driver named Guy Snyder, asked McCANN words to the effect of “whether she had had
                                 3 the pleasure of meeting Wes, yet.” McCANN responded that she had not.
                                 4          8.     Not long after Guy Snyder’s comments to McCANN, McCANN did meet “Wes,” a
                                 5 driver for a third-party trucking company called Reno Rock Transport.
                                 6          9.     The first time McCANN met Wes, Wes did not sexually harass McCANN.
                                 7          10.    McCANN asked a different employee of Defendant CINDERLITE who went by
                                 8 “Walter,” about Guy Snyder’s comment about Wes, and Walter confirmed that Wes had a reputation
                                 9 for crude or sexually harassing behavior.
                                10          11.    On or around Wednesday, September 18, 2019, Wes, came into the scale house around
                                11 3:00 p.m. near the end of McCANN’s shift.
                                12          12.    Wes asked McCANN if she had been getting her “pipes cleaned,” which McCANN
1575 Delucchi Lane, Suite 206
 The Geddes Law Firm, P.C.




                                13 interpreted to mean having sex, stated that McCann should be having sex with him every morning, and
    Phone 775-853-9455
       Reno, NV 89502




                                14 then Wes proceeded grope McCANN’s breasts from behind under the pretense of giving her a hug.
                                15          13.    McCANN was shaken and stunned by Wes’ actions, and as she tried to write out the
                                16 weight ticket for Wes’ material load, McCANN made errors in the calculations, which she tried to
                                17 correct by crossing out incorrect calculations and making new entries on the weight ticket. McCANN
                                18 was able to finish her shift, which ended about 30 minutes later, and she left for the day without
                                19 reporting the incident because she was fearful about losing her job, having only worked for Defendant
                                20 for a few weeks.
                                21          14.    The next day, on or around Thursday, September 19, 2019, Jennifer Glanzmann
                                22 (“Glanzmann”), president of Defendant CINDERLITE, was invoicing weight tags from the prior day
                                23 and noticed the crossed-out information on McCANN’s ticket from the day before.
                                24          15.    Glanzmann asked Bob Roll (“Roll”), a manager for the yard to ask McCANN about the
                                25 errors on the tag.
                                26          16.    Roll asked McCANN about the ticket and she told Roll about the incident with Wes
                                27 the prior day. After speaking to McCANN, Roll and Glanzmann met and decided to terminate
                                28


                                                                                 3
                                        Case 3:20-cv-00583-LRH-CLB Document 1 Filed 10/14/20 Page 4 of 12




                                 1 McCANN from the scale operator position and to assign McCANN’s duties to another employee named
                                 2 Crystal.
                                 3         17.     McCANN was told the reason her scale house duties were being given to Crystal was
                                 4 because it was the slow season for construction, which reason was a pretext to mask Defendant
                                 5 CINDERLITE’s retaliation against McCANN.
                                 6         18.     When McCANN reported to work the next day, on or around Friday, September 20,
                                 7 2019, McCANN also filed a written complaint about the sexual harassment by Wes.
                                 8         19.     The termination of McCANN’s scale house duties and position caused her to be
                                 9 demoted from full-time to part-time, as she would only be working three days per week in the office.
                                10         20.     On or around Monday, September 23, 2020, McCANN spoke to Glanzmann in the
                                11 office and objected to the removal of her scale house duties and position, and requested additional
                                12 hours or that her scale house position be restored and that she not be subjected to further sexual
1575 Delucchi Lane, Suite 206
 The Geddes Law Firm, P.C.




                                13 harassment from Wes.
    Phone 775-853-9455
       Reno, NV 89502




                                14         21.     Janice Buckley, who is the Secretary and Treasurer for Defendant CINDERLITE and
                                15 who is also Glanzmann’s sister, overheard this conversation, came into the common area where
                                16 McCANN and Glanzmann were speaking, and told McCANN to “leave the office or you know the
                                17 consequences.”
                                18         22.     McCANN interpreted Buckley’s edict to mean that McCANN would be terminated if
                                19 she persisted in objecting to Defendant CINDERLITE’s retaliation against her by the removal of her
                                20 duties and demotion for reporting sexual harassment.
                                21         23.     After Buckley stated this, McCANN left the work premises around lunchtime and e-
                                22 mailed Glanzmann that she would return once prompt, appropriate and corrective action were taken by
                                23 Defendant CINDERLITE to cure the hostile work environment the ensuing retaliatory demotion.
                                24         24.     McCANN was constructively discharged on or around September 23, 2019.
                                25         25.     On or after McCANN was constructively discharged, Defendant CINDERLITE, through
                                26 its officers, managing agents and/or supervisors created false Incident Reports to state that McCANN
                                27 had performance issues in the scale house in order to “paper” McCANN’s personnel file and to create
                                28 additional pretext to mask Defendant’s retaliation against McCANN.


                                                                                 4
                                        Case 3:20-cv-00583-LRH-CLB Document 1 Filed 10/14/20 Page 5 of 12




                                 1          26.    On or around September 23, 2019, McCANN timely submitted, or caused to be
                                 2 submitted a charge of unlawful discrimination the Equal Opportunity Commission (“EEOC”) in EEOC
                                 3 Claim No. 550-2019-02075, which alleged violations of Title VII sexual harassment hostile work
                                 4 environment and retaliation.
                                 5          27.    On July 24, 2020, the EEOC issued a “right-to-sue letter” for the harassment and
                                 6 retaliation claims of this case, set forth in EEOC Claim No. 550-2019-02075 pursuant to 42 U.S.C. §
                                 7 2000e-5(f), and McCANN timely filed the instant suit within ninety (90) days of the receipt of this
                                 8 “right-to-sue letter.”
                                 9                                           FEDERAL CLAIMS
                                10                                                     V.
                                11                                      FIRST CLAIM FOR RELIEF
                                                                          SEXUAL HARASSMENT
                                12
1575 Delucchi Lane, Suite 206




                                                                    (Title VII - 42 U.S.C. § 2000e-2 et seq.)
 The Geddes Law Firm, P.C.




                                13
    Phone 775-853-9455
       Reno, NV 89502




                                14          28.    McCANN incorporates by reference all prior allegations of this Complaint, as though
                                15 fully set forth herein.
                                16          29.     McCANN is a person entitled to the protection under Title VII of the Civil Rights Act
                                17 of 1964, as amended, 42 U.S.C. § 2000e-2 et seq.
                                18          30.    Defendant CINDERLITE is an employer having at least fifteen employees, which had a
                                19 legal obligation, pursuant to Title VII, 42 U.S.C. § 2000e-2 et seq., as amended, and its own internal
                                20 policies, to maintain a workplace free from unlawful sexual harassment and hostile work environment.
                                21          31.    McCANN was subjected to unwelcome, offensive and harassing sexually discriminatory
                                22 conduct during her employment with Defendant CINDERLITE and this conduct was based upon and
                                23 directed at McCANN by reason of her gender.
                                24          32.    McCANN notified Defendant CINDERLITE, which was otherwise aware, of the
                                25 sexually harassing and discriminatory conduct of “Wes,” but Defendant CINDERLITE filed to take any
                                26 appropriate corrective action.
                                27          33.    The conduct of “Wes” was open and obvious to other employees, including non-
                                28 management and management, to include Bob Roll and others.


                                                                                  5
                                         Case 3:20-cv-00583-LRH-CLB Document 1 Filed 10/14/20 Page 6 of 12




                                 1          34.       This sexually harassing and discriminatory conduct was sufficiently severe and
                                 2 pervasive so as to unreasonably interfere with McCANN’s physical health and work performance, so as
                                 3 to create an intimidating, hostile and offensive working environment.
                                 4          35.       As a direct and proximate result of the harassing and hostile sexual environment of
                                 5 Defendant CINDERLITE, including through its employees and agents and third-parties, McCANN has
                                 6 suffered, and continues to suffer, economic losses, including lost wages and benefits, back pay, front
                                 7 pay, physical and emotional harm, including mental anguish, inconvenience, and the loss of enjoyment
                                 8 of life, for which McCANN is entitled to compensatory and equitable damages, in an amount to be
                                 9 proven at trial.
                                10          36.       Defendant CINDERLITE’s conduct, including through its employees and agents, was
                                11 willful, malicious, and/or engaged in with a reckless indifference to the health, safety, wellbeing, and
                                12 federally-protected rights of McCANN—including because Defendant summarily removed
1575 Delucchi Lane, Suite 206
 The Geddes Law Firm, P.C.




                                13 McCANN’s duties, demoted her then constructively discharged McCANN and created false allegations
    Phone 775-853-9455
       Reno, NV 89502




                                14 of performance issues after she pursued her rights — warranting an award of punitive damages, to
                                15 punish Defendant CINDERLITE, in an amount determined by a jury at trial, according to law.
                                16          37.       As a result of such intentional, unlawful, and discriminatory conduct against McCANN
                                17 by Defendant CINDERLITE, including through its employees and agents, McCANN has had to retain
                                18 the services of attorneys in this matter, and therefore, is entitled to, and seeks reimbursement for, her
                                19 attorneys’ fees and costs, her expert-witness fees, and her court costs, in an amount to be proven at trial.
                                20          38.       As a result of such intentional, unlawful, and discriminatory conduct against McCANN
                                21 by Defendant CINDERLITE, including through its employees and agents, McCANN is entitled to, and
                                22 seeks, declaratory relief, in the form of a declaration by this Court, that Defendant CINDERLITE
                                23 violated McCANN’s rights.
                                24                                                      VI.
                                25                                      SECOND CLAIM FOR RELIEF
                                                                             RETALIATION
                                26
                                                                     (Title VII - 42 U.S.C. § 2000e-3 et seq.)
                                27
                                28          39.       McCANN incorporates by reference all prior allegations of this Complaint, as though


                                                                                    6
                                           Case 3:20-cv-00583-LRH-CLB Document 1 Filed 10/14/20 Page 7 of 12




                                 1 fully set forth herein.
                                 2           40.      As alleged herein, Defendant CINDERLITE, by and through its officers, managing
                                 3 agents and/or its supervisors, illegally retaliated against McCANN by removing her duties and
                                 4 terminating her from the scale house position resulting in her demotion, constructively discharging her
                                 5 and subjecting her to false allegations of performance issues, solely because she had reported the
                                 6 aforementioned sex discrimination. Defendant CINDERLITE had no legitimate reasons for any such
                                 7 act. Each said act is in violation of the anti-retaliation provisions of 42 U.S.C. § 2000e-3 et seq.
                                 8           41. As a direct and proximate result of the Defendant CINDERLITE, including through its
                                 9 employees and agents and third-parties, intentional discrimination and retaliation, McCANN has
                                10 suffered, and continues to suffer, economic losses, including lost wages and benefits, back pay, front
                                11 pay, physical and emotional harm, including mental anguish, inconvenience, and the loss of enjoyment
                                12 of life, for which McCANN is entitled to compensatory and equitable damages, in an amount to be
1575 Delucchi Lane, Suite 206
 The Geddes Law Firm, P.C.




                                13 proven at trial.
    Phone 775-853-9455
       Reno, NV 89502




                                14           42.      Defendant CINDERLITE’s conduct, including through its employees and agents, was
                                15 willful, malicious, and/or engaged in with a reckless indifference to the health, safety, wellbeing, and
                                16 federally-protected rights of McCANN—including because Defendant summarily removed
                                17 McCANN’s duties, demoted her, constructively discharged and created false performance reports about
                                18 McCANN after she pursued her rights — warranting an award of punitive damages, to punish
                                19 Defendant CINDERLITE, in an amount determined by a jury at trial, according to law.
                                20           43.      As a result of such intentional, unlawful, and discriminatory conduct against McCANN
                                21 by Defendant CINDERLITE, including through its employees and agents, McCANN has had to retain
                                22 the services of attorneys in this matter, and therefore, is entitled to, and seeks reimbursement for, her
                                23 attorneys’ fees and costs, her expert-witness fees, and her court costs, in an amount to be proven at trial.
                                24           44.      As a result of such intentional, unlawful, and discriminatory conduct and retaliation
                                25 against McCANN by Defendant CINDERLITE, including through its employees and agents, McCANN
                                26 is entitled to, and seeks, declaratory relief, in the form of a declaration by this Court, that Defendant
                                27 CINDERLITE violated McCANN’s rights.
                                28 . . .


                                                                                    7
                                        Case 3:20-cv-00583-LRH-CLB Document 1 Filed 10/14/20 Page 8 of 12




                                 1                                            STATE CLAIMS
                                 2                                                   VII.
                                 3                                     THIRD CLAIM FOR RELIEF
                                 4                                           (NRS 613.330)
                                                                         SEXUAL HARASSMENT
                                 5
                                 6          45.    McCANN incorporates by reference all prior allegations of this Complaint, as though
                                 7 fully set forth herein.
                                 8          46.    McCANN is a person entitled to the protection under Nevada’s anti-discrimination
                                 9 statute, NRS § 613.330 et seq.
                                10          47.    Defendant CINDERLITE is an employer having at least fifteen employees, which had a
                                11 legal obligation, pursuant to NRS 613.330, and its own internal policies, to maintain a workplace free
                                12 from unlawful sexual harassment and hostile work environment.
1575 Delucchi Lane, Suite 206
 The Geddes Law Firm, P.C.




                                13          48.    McCANN was subjected to unwelcome, offensive and harassing sexually discriminatory
    Phone 775-853-9455
       Reno, NV 89502




                                14 conduct during her employment with Defendant CINDERLITE and this conducted was based upon and
                                15 directed at McCANN by reason of her gender.
                                16          49.    McCANN notified Defendant CINDERLITE, which was otherwise aware, of the
                                17 sexually harassing and discriminatory conduct of “Wes,” but Defendant CINDERLITE filed to take any
                                18 appropriate corrective action.
                                19          50.    The conduct of “Wes” was open and obvious to other employees, including non-
                                20 management and management, to include Bob Roll and others.
                                21          51.    This sexually harassing and discriminatory conduct was sufficiently severe and
                                22 pervasive so as to unreasonably interfere with McCANN’s physical health and work performance, so as
                                23 to create an intimidating, hostile and offensive working environment.
                                24          52.    As a direct and proximate result of the harassing and hostile sexual environment of
                                25 Defendant CINDERLITE, including through its employees and agents and third-parties, McCANN has
                                26 suffered, and continues to suffer, economic losses, including lost wages and benefits, back pay, front
                                27 pay, physical and emotional harm, including mental anguish, inconvenience, and the loss of enjoyment
                                28 of life, for which McCANN is entitled to compensatory and equitable damages, in an amount to be


                                                                                 8
                                         Case 3:20-cv-00583-LRH-CLB Document 1 Filed 10/14/20 Page 9 of 12




                                 1 proven at trial.
                                 2           53.      Defendant CINDERLITE’s conduct, including through its employees and agents, was
                                 3 willful, malicious, and/or engaged in with a reckless indifference to the health, safety, wellbeing, and
                                 4 federally-protected rights of McCANN—including because Defendant summarily removed
                                 5 McCANN’s duties, demoted her, constructively discharged her and subjected her to false allegations of
                                 6 performance issues after she pursued her rights — warranting an award of punitive damages, to punish
                                 7 Defendant CINDERLITE, in an amount determined by a jury at trial, according to law.
                                 8           54.      As a result of such intentional, unlawful, and discriminatory conduct against McCANN
                                 9 by Defendant CINDERLITE, including through its employees and agents, McCANN has had to retain
                                10 the services of attorneys in this matter, and therefore, is entitled to, and seeks reimbursement for, her
                                11 attorneys’ fees and costs, her expert-witness fees, and her court costs, in an amount to be proven at trial.
                                12           55.      As a result of such intentional, unlawful, and discriminatory conduct against McCANN
1575 Delucchi Lane, Suite 206
 The Geddes Law Firm, P.C.




                                13 by Defendant CINDERLITE, including through its employees and agents, based on or motivated by
    Phone 775-853-9455
       Reno, NV 89502




                                14 McCANN’s sex, McCANN is entitled to, and seeks, declaratory relief, in the form of a declaration by
                                15 this Court, that Defendant CINDERLITE violated McCANN’s rights.
                                16                                                      VIII.
                                17                                      FOURTH CLAIM FOR RELIEF
                                18                                                (NRS 613.340)
                                                                                 RETALIATION
                                19
                                             56.      McCANN incorporates by reference all prior allegations of this Complaint, as though
                                20
                                     fully set forth herein.
                                21
                                             57.      As alleged herein, Defendant CINDERLITE, by and through its officers, managing
                                22
                                     agents and/or its supervisors, illegally retaliated against McCANN by removing her duties and
                                23
                                     terminating her from the scale house position resulting in her demotion, subjecting her to false
                                24
                                     allegations of performance issues and constructively discharging her solely because she had reported
                                25
                                     the aforementioned sex discrimination. Defendant CINDERLITE had no legitimate reasons for any
                                26
                                     such act. Each said act is in violation of the anti-retaliation provisions of NRS 613.340.
                                27
                                             58. As a direct and proximate result of the Defendant CINDERLITE, including through its
                                28


                                                                                    9
                                        Case 3:20-cv-00583-LRH-CLB Document 1 Filed 10/14/20 Page 10 of 12




                                 1 employees and agents and third-parties, intentional discrimination and retaliation, McCANN has
                                 2 suffered, and continues to suffer, economic losses, including lost wages and benefits, back pay, front
                                 3 pay, physical and emotional harm, including mental anguish, inconvenience, and the loss of enjoyment
                                 4 of life, for which McCANN is entitled to compensatory and equitable damages, in an amount to be
                                 5 proven at trial.
                                 6          59.       Defendant CINDERLITE’s conduct, including through its employees and agents, was
                                 7 willful, malicious, and/or engaged in with a reckless indifference to the health, safety, wellbeing, and
                                 8 federally-protected rights of McCANN—including because Defendant summarily removed
                                 9 McCANN’s duties, demoted her, constructively discharged and subjected her to false allegations of
                                10 performance issues after she pursued her rights — warranting an award of punitive damages, to punish
                                11 Defendant CINDERLITE, in an amount determined by a jury at trial, according to law.
                                12          60.       As a result of such intentional, unlawful, and discriminatory conduct against McCANN
1575 Delucchi Lane, Suite 206
 The Geddes Law Firm, P.C.




                                13 by Defendant CINDERLITE, including through its employees and agents, McCANN has had to retain
    Phone 775-853-9455
       Reno, NV 89502




                                14 the services of attorneys in this matter, and therefore, is entitled to, and seeks reimbursement for, her
                                15 attorneys’ fees and costs, her expert-witness fees, and her court costs, in an amount to be proven at trial.
                                16          61.       As a result of such intentional, unlawful, and discriminatory conduct and retaliation
                                17 against McCANN by Defendant CINDERLITE, including through its employees and agents, McCANN
                                18 is entitled to, and seeks, declaratory relief, in the form of a declaration by this Court, that Defendant
                                19 CINDERLITE violated McCANN’s rights.
                                20                                                        IX.
                                21                                            PRAYER FOR RELIEF
                                22          WHEREFORE, McCANN prays for judgment against Defendant CINDERLITE, as follows:
                                23          1.        For equitable relief, including back pay and front pay;
                                24          2.        For general, compensatory damages on all claims, in an amount to be proven at trial;
                                25          3.        For special, compensatory damages on all claims, in an amount to be proven at trial;
                                26          4.        For past and future compensatory damages, including incidental and consequential
                                27                    losses, incurred by reason of Defendant’s acts, omissions, carelessness, negligence,
                                28                    deliberate indifference, and other culpable conduct described herein, in an amount to be


                                                                                     10
                                     Case 3:20-cv-00583-LRH-CLB Document 1 Filed 10/14/20 Page 11 of 12




                                 1            proven at trial;
                                 2      5.    For exemplary and punitive damages, as allowed by law;
                                 3      6.    For costs of the suit incurred herein;
                                 4      7.    For attorneys’ fees, costs, and prejudgment interest, as allowed by law;
                                 5      8.    For experts’ fees, costs as allowed by law, in an amount in an amount to be determined
                                 6            at trial;
                                 7      9.    For Declaratory relief, equitably determined by the Court at trial. Pursuant to 28 U.S.C.
                                 8            § 2201, Federal Rule of Civil Procedure 57, 42 U.S.C. §§ 2000e-5, NRS 30.070, NRS
                                 9            30.100, NRS 613.333, and the Court’s inherent equitable powers, McCANN seeks, and
                                10            is entitled to have, declaratory relief awarded in his favor, to declare his rights and the
                                11            obligations of Defendant CINDERLITE, which matters are now in controversy or
                                12            dispute, where such declaratory relief is necessary and proper to the termination of the
1575 Delucchi Lane, Suite 206
 The Geddes Law Firm, P.C.




                                13            disputes raised herein, including as specifically prayed for below, including declaratory
    Phone 775-853-9455
       Reno, NV 89502




                                14            relief whereby the Court issues a declaration that Defendant CINDERLITE unlawfully
                                15            discriminated against McCANN in violation of the Title VII and NRS 613.330, and
                                16            otherwise violated McCANN’s rights under federal law and state law, as alleged herein,
                                17            and regarding the rights and obligations of the parties, relating to McCANN’s
                                18            employment and re-employment;
                                19      10.   Based on the foregoing, McCANN has suffered an irreparable injury, and the remedies
                                20            available at law, such as monetary damages, are inadequate to compensate for that
                                21            injury. This inadequacy is, in part, based on the fact that Defendant CINDERLITE are
                                22            currently maintaining false and disparaging information about McCANN’s work
                                23            performance and tenure at Defendant CINDERLITE, which will be discovered by third
                                24            parties, including prospective employers of McCANN, which will interfere with his
                                25            ability to obtain employment, including re-employment at Defendant CINDERLITE. As
                                26            such McCANN is entitled to injunctive relief, including an injunction compelling
                                27            Defendant:
                                28            (a)         To remove false, adverse information contained in her personnel files relating to


                                                                                 11
                                       Case 3:20-cv-00583-LRH-CLB Document 1 Filed 10/14/20 Page 12 of 12




                                 1                        the claims of this case;
                                 2                (b)     To provide only a “neutral” job reference concerning McCANN’s tenure at
                                 3                        Defendant CINDERLITE, to all inquiring prospective employers; and
                                 4                (c)     To reinstate McCANN’s employment at CINDERLITE, if feasible and
                                 5                        appropriate, with full pay and benefits, as if never terminated.
                                 6         Considering the balance of hardships between Plaintiff and Defendant, a remedy in equity is
                                 7 warranted, and the public interest would not be disserved by issuance of such injunctive relief.
                                 8 McCANN herein seeks Injunctive relief, equitably determined by the Court at trial;
                                 9         11.    For such other relief as the Court may deem just and proper; and
                                10         12.    Pursuant to the Federal Rules of Civil Procedure, Rule 38, Plaintiff demands a trial by
                                11                jury on all issues triable by right of a jury.
                                12
1575 Delucchi Lane, Suite 206
 The Geddes Law Firm, P.C.




                                13 Dated this 14th Day of October 2020.                    THE GEDDES LAW FIRM, P.C.
    Phone 775-853-9455
       Reno, NV 89502




                                14
                                15
                                                                                                   KRISTEN R. GEDDES
                                16                                                                 Nevada Bar Number 9027
                                                                                                   The Geddes Law Firm, P.C.
                                17                                                                 1575 Delucchi Lane, Suite 206
                                                                                                   Reno, Nevada 89502
                                18                                                                 (775) 853-9455
                                                                                                   Attorneys for Plaintiff
                                19                                                                 Michelle McCann
                                20
                                21
                                22
                                23
                                24
                                25
                                26
                                27
                                28


                                                                                     12
